Citation Nr: 0605819	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of the basic period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
April 1, 1999.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1979 and again from November 1982 to May 1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating action of 
the RO.  

In a March 2005 decision, the Board found that the criteria 
for extension of the basic 10-year period of eligibility for 
receiving educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill) beyond the delimiting date of April 1, 
1999, had not been met. 

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2005 Order, 
the Court granted a Joint Motion for Remand, vacating the 
March 2005 Board decision and remanding the matter for 
additional proceedings.  The basis for the Joint Motion was 
to allow the Board to associate all pertinent evidence with 
the claims folder.  


FINDINGS OF FACT

1.  The veteran's first period of active duty ended on 
September 9, 1979.  He re-entered service on November 8, 
1982.  The break between his periods of service consisted of 
three years, one month, and 28 days.

2.  The veteran's second period of active duty ended on May 
28, 1992.  The basic 10-year period within which he must use 
his Chapter 30 benefits ended May 29, 2002.

3.  After subtracting the amount of time representing the 
break between the veteran's periods of service, the adjusted 
delimiting date for use of Chapter 30 benefits is April 1, 
1999.

4.  The veteran was not prevented from pursuing or completing 
a program of education due to a disability. 


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
April 1, 1999, have not been met. 38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active military service from September 9, 
1976 to September 8, 1979 and again from November 8, 1982 to 
May 28, 1992.

The provisions of Chapter 30, Title 38 of the United States 
Code, allow for educational assistance for members of the 
Armed Forces after their separation from military service.  
The veteran is provided a ten-year period of eligibility 
during which to use his entitlement to Chapter 30 educational 
assistance benefits, and the ten-year period begins on the 
date of the veteran's last discharge from active duty of 90 
days or more.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  
The veteran's last period of active duty ended on May 28, 
1992.  Therefore, the 10-year period within which he must use 
his Chapter 30 benefits ended May 29, 2002.

However, the law further provides that where a veteran has 
more than one period of service with a break after December 
31, 1976, but before June 30, 1985, the veteran's delimiting 
period is reduced by the length of the break between service.  
38 U.S.C.A. § 3031(e)(1); 38 C.F.R. § 20.7050(b).  In this 
case, the veteran's break between his periods of service did 
fall within the prescribed time period, so this law applies.  
The break between his periods of service consisted of three 
years, one month, and 28 days.  Therefore, after subtracting 
the amount of time representing the break between the 
veteran's periods of service, the adjusted delimiting date 
for use of Chapter 30 benefits is April 1, 1999.  The veteran 
was notified of this delimiting date by letters in September 
1992 and August 1996.

In January 2000, the veteran requested an extension of the 
delimiting date, arguing that from 1996 to 1999 he was 
depressed due to several family member deaths and incapable 
of pursuing his education.  He notes that he was employed as 
a corrections officer from August 1994 until February 1999.  
In March 1999, he was promoted to a position as a fireman, 
and he remains in that position.  He states he did not seek 
mental health treatment during this time period because he 
felt he would lose his job, but he talked with friends and 
family about the problems he was experiencing.  He reiterated 
these contentions at his March 2003 Board hearing, and he 
submitted evidence showing deaths of his brother in February 
1996, his sister in April 1997, his sister in January 1999, 
and his mother in April 1999.  He testified that he 
frequently spoke with C., a friend and counselor, but she has 
since moved, and is not available.

The veteran first argues that he was never told his 
delimiting date was April 1, 1999, and that he did not learn 
this until he applied for educational assistance in 2000.  
However, as noted above, the veteran was notified of this 
delimiting date by letters in September 1992 and August 1996.  
There is no indication in the file that the letters were sent 
to an incorrect address or otherwise not received by the 
veteran.

There is a letter that was sent to the veteran in March 2000 
that erroneously reported the original delimiting date of May 
29, 2002.  The May 29, 2002, delimiting date is incorrect as 
a matter of law, for the reasons given above.  It is 
unfortunate that the veteran was provided erroneous 
information in 2000 as to his delimiting date, but even if VA 
were obligated to inform him correctly about basic 
eligibility or ineligibility for educational assistance 
benefits, the remedy for breach of such an obligation cannot 
involve payment of benefits where statutory requirements for 
such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 
424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  
Generally, in VA matters, persons dealing with the government 
are charged with knowledge of federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance.  See Jaquay v. West, 11 
Vet. App. 67, 73-4 (1998).  Regardless, in this case, the 
veteran was actually informed on two prior occasions (in 1992 
and in 1996) of the April 1, 1999, delimiting date.

The veteran timely applied for an extension of his delimiting 
date in January 2000, less than one year after his period of 
eligibility ended.  38 C.F.R. §§ 21.1032(c)(1), 21.7051(a).  
VA shall grant an extended period of eligibility beyond the 
10 years when the veteran was prevented from initiating or 
completing the chosen program of education within the 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051.  Although the veteran alleges he had a mental 
disability that prevented him from pursuing his educational 
program, this has not been established by medical evidence.  
This does not mean that the Board doubts the veteran's 
testimony that he was suffering from grief and depression 
between 1996 and 1999.  However, the regulations clearly 
state that inability to pursue an educational program must be 
established by medical evidence, and that is simply lacking 
in this case.  There is absolutely no medical evidence 
showing unambiguously that he was prevented from attending 
school on the basis that it was medically impracticable.

Based upon the evidence of record, the Board finds 
entitlement to the payment of Chapter 30 educational benefits 
beyond April 1, 1999, is not warranted.  There is no basis in 
fact or law by which educational benefits may be paid beyond 
that date.  By law, educational benefits cannot be awarded 
beyond the 10-year delimiting period, unless certain 
exceptions to the controlling legal criteria have been met.  
The veteran does not fall within any of the exceptions, and 
the Board has no authority to overturn or to disregard the 
very specific limitations on the award of Chapter 30 
educational benefits.  The Board is sympathetic to the 
veteran's situation, but is bound by the law.  In cases such 
as this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the veteran with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 ; 38 C.F.R. § 3.159.  
It does not appear, however, that those duties are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the expanded duties to notify and assist codified at 
38 U.S.C.A. §§ 5103, 5103A, 5107 ; 38 C.F.R. § 3.159, are 
relevant to Chapter 51 of title 38.  The statute at issue in 
this matter is found in Chapter 30, not Chapter 51.  

In any event, the record reflects that the veteran was 
provided a letter in early 2000 after he filed a request for 
extension of the delimiting date, and that letter notified 
him of the information and evidence necessary to substantiate 
this claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim.  In this way, he 
was advised of the need to submit any evidence in his 
possession that pertains to the claim.  This letter complied 
with the notification requirements in that it was provided to 
the veteran prior to adjudicating the request for an 
extension.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was advised at the March 2003 
hearing to submit a statement from C. regarding counseling he 
had received, if he was able to locate C.  There is no such 
statement in the file, but there is a statement from the 
veteran in April 2003 that he had no additional evidence to 
submit concerning his appeal.  Subsequent to the May 2005 
Order, the Board ensured that all pertinent relevant evidence 
was associated with the claims folder.  The veteran has not 
identified any outstanding evidence that needs to be obtained 
in support of his appeal.  As such, the Board finds the 
duties to notify and assist the veteran, regardless of the 
applicability of 38 U.S.C.A. §§ 5103, 5103A, 5107 ; 38 C.F.R. 
§ 3.159, have been met.  Proceeding to an adjudication of the 
merits of this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 


ORDER

Entitlement to an extension of the basic period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
April 1, 1999, is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


